                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CHRIS CHADD,
                                                                                        Case No. 19-cv-03414-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER REMANDING ACTION
                                  10     TRANS BAY CABLE, LLC,                          Re: Dkt. No. 15

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Christopher Chadd’s motion to remand came on for hearing before this
                                  14   court on September 4, 2019. Plaintiff appeared through his counsel, Lora Vail French.
                                  15   Defendant Trans Bay Cable, LLC appeared through its counsel, Todd Boyer. Having
                                  16   read the papers filed by the parties and carefully considered their arguments and the
                                  17   relevant legal authority, and good cause appearing, the court hereby GRANTS plaintiff’s
                                  18   motion to remand for the reasons stated at the hearing and summarized below. The
                                  19   court also DENIES plaintiff’s request for fees as well as his request for judicial notice.
                                  20                                         BACKGROUND
                                  21          Plaintiff initiated this action in the San Francisco County Superior Court on
                                  22   January 16, 2019. Dkt. 1. He subsequently filed his now-operative First Amended
                                  23   Complaint (the “FAC”) on February 9, 2019. Id. The FAC asserts seven state law claims
                                  24   premised upon employment related events. Id., FAC ¶¶ 22-64. On June 14, 2019,
                                  25   defendant removed this action, citing federal enclave jurisdiction. Dkt. 1. Plaintiff then
                                  26   moved to remand. Dkt. 15.
                                  27

                                  28
                                  1                                            DISCUSSION

                                  2    A.     The Motion for Remand

                                  3                  a. Defendant Timely Removed This Action to Federal Court

                                  4           Title 28 U.S.C. § 1446 requires that a removing defendant file a notice of removal

                                  5    “within 30 days after the receipt by the defendant, through service or otherwise, of a copy

                                  6    of the initial pleading setting forth the claim for relief upon which such action or

                                  7    proceeding is based . . .” 28 U.S.C. § 1446(b). This deadline is mandatory and a timely

                                  8    objection by the non-removing party will defeat removal. Fristoe v. Reynolds Metals Co.,

                                  9    615 F.2d 1209 (9th Cir. 1980) (per curiam). Plaintiff argues that defendant failed to timely

                                  10   remove this action to federal court. Plaintiff premises his argument on an April 9, 2019

                                  11   service date. The parties offer two competing versions on when such service occurred.

                                  12          In support of his position, plaintiff claims that defendant was personally served on
Northern District of California
 United States District Court




                                  13   April 9, 2019 with a summons and copy of the FAC at its headquarters located at One

                                  14   Letterman Drive, C5-100, San Francisco, California. Dkt. 17 ¶¶ 4-5. Plaintiff contends

                                  15   that such service was completed by an independent third-party process server, citing his

                                  16   proof of service. Id. ¶ 3. Plaintiff’s proof details that a copy of the summons and FAC

                                  17   were left with an individual “Apparently in Charge.” Dkt. 17-1. Plaintiff also claims that

                                  18   defendant was subsequently mailed the same documents. Dkt. 17 ¶ 4. Plaintiff does not

                                  19   claim any further attempt of service.

                                  20          Defendant responds that it never received plaintiff’s service on April 9, 2019. In

                                  21   support, defendant relies upon the declaration of its agent for service of process, Lenneal

                                  22   Gardner, who testifies that he did not receive the summons until he received a mailed

                                  23   letter from plaintiff’s counsel on May 23, 2019 indicating that plaintiff was moving for

                                  24   default. Dkt. 21-3 ¶ 6. Gardner further testifies that he learned that the process server

                                  25   left an envelope with a security guard employed at the front desk of defendant’s Presidio

                                  26   address. Id. ¶ 7. At oral argument, defendant’s counsel notably observed that defendant

                                  27   responded to this action immediately after it claimed to learn the action existed.

                                  28          The court adopts defendant’s version of the applicable date of its notice of this
                                                                                      2
                                  1    action. Significantly, the court finds that plaintiff’s evidence does not overcome the

                                  2    inference drawn from defendant’s conduct responding to this action. Stated differently,

                                  3    the court finds no plausible explanation for why defendants would ignore a purported

                                  4    April 9, 2019 service to then be forced to contest a motion for entry of default judgment or

                                  5    risk an objection by plaintiff that defendant’s notice of removal was untimely.

                                  6           Moreover, the court rejects that plaintiff’s single attempt at personal service by

                                  7    leaving the service papers with a security guard “Apparently in Charge” at the Presidio

                                  8    office satisfies the diligence necessary to permit substituted service under California

                                  9    Code of Civil Procedure Section 415.20(a). Mech. Mtkg., Inc. v. Sixxon Precision Mach.

                                  10   Co., No. 5:CV 11-01844 EJD, 2011 WL 4635546, at *5 (N.D. Cal. Oct. 6, 2011) (a “single

                                  11   attempt at personal service, without any further efforts, falls short of the ‘reasonable

                                  12   diligence’ required for substituted service under Section 415.20.”). As a result, the court
Northern District of California
 United States District Court




                                  13   finds that service did not occur on April 9, 2019. Because defendant removed this action

                                  14   less than 30 days from the time it became aware of such action’s existence through

                                  15   plaintiff’s notice of motion for default judgment, the court finds such removal timely.

                                  16                  b. Defendant Failed to Show Federal Enclave Jurisdiction Applies

                                  17          A federal district court must remand a removed action if it appears at any time

                                  18   before final judgment that the federal court lacks subject matter jurisdiction. 28 U.S.C. §

                                  19   1447(c). As a general matter, any civil action brought in state court that a federal district

                                  20   court has original jurisdiction over may be removed. 28 U.S.C. § 1441(a). A federal

                                  21   district court has original jurisdiction over “all civil actions arising under the Constitution,

                                  22   laws, or treaties of the United States.” 28 U.S.C. § 1331. An action arises under federal

                                  23   law “if either: (1) federal law creates the cause of action, or (2) the plaintiff’s right to relief

                                  24   necessarily depends on the resolution of a substantial question of federal law.” Sword to

                                  25   Plowshares v. Kemp, 423 F.Supp.2d 1031, 1033 (N.D. Cal 2005).

                                  26          “Federal courts have federal question jurisdiction over tort claims that arise on

                                  27   ‘federal enclaves.’” Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir.

                                  28   2006) (citations omitted). The Presidio of San Francisco qualifies as a federal enclave.
                                                                                        3
                                  1    Kemp, 423 F.Supp. 2d at 1036. To determine whether a tort occurred on a federal

                                  2    enclave, courts examine the “‘precise location of events giving rise to the claim for relief.’”

                                  3    Kerr v. Delaware N. Companies, Inc., No. 1:16-CV-01797-LJO-SAB, 2017 WL 880409, at

                                  4    *3 (E.D. Cal. Mar. 6, 2017) (citation omitted). This examination extends to determining

                                  5    whether the alleged injury occurred on a federal enclave. Holliday v. Extex, No. CIV. 05-

                                  6    00194SPKLEK, 2005 WL 2158488, at *4 (D. Haw. July 6, 2005), report and

                                  7    recommendation adopted, No. CIV. 05-00299SPK/LEK, 2005 WL 2179392 (D. Haw. Aug.

                                  8    24, 2005) (finding persuasive that “the key factor in determining whether federal enclave

                                  9    jurisdiction exists is the location of the plaintiff’s injury.”).

                                  10          A party seeking removal bears the burden of establishing federal court jurisdiction,

                                  11   Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004), and doubts as to

                                  12   removability are resolved in favor of remanding the case to state court, Matheson v.
Northern District of California
 United States District Court




                                  13   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). When responding to

                                  14   a motion to remand, a defendant bears the burden of proving federal court jurisdiction by

                                  15   a preponderance of the evidence. See Dart Cherokee Basin Operating Co., LLC v.

                                  16   Owens, 135 S. Ct. 547, 553-54 (2014). Either party may submit evidence outside the

                                  17   complaint in support or opposition to a motion to remand. See Ibarra v. Manheim

                                  18   Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).

                                  19          Here, defendant has failed to meet its burden of showing that plaintiff’s claims

                                  20   arose on a federal enclave. Except as noted immediately below, defendant proffered no

                                  21   evidence showing that the specific conduct complained of by plaintiff materially occurred

                                  22   at its Presidio office. Instead, the only evidence on this point, proffered by plaintiff and

                                  23   uncontradicted by defendant, shows the exact opposite: most, if not all, allegedly

                                  24   wrongful interactions between plaintiff and the alleged perpetrator (Ismail Al-Jihad)

                                  25   occurred at plaintiff’s ordinary work location, defendant’s Pittsburgh office. Dkt. 16 ¶¶ 4-

                                  26   7. Defendant itself concedes that plaintiff “generally worked in the Pittsburgh, California

                                  27   office,” Dkt. 21-4 ¶ 7, and Plaintiff’s declaration also shows that defendant advised him of

                                  28   his employment termination at its Pittsburgh office, Dkt. 16 ¶ 11.
                                                                                          4
                                  1           While defendant does testify that its decision to terminate plaintiff’s employment

                                  2    was made at its Presidio office, Dkt. 21-4 ¶ 9, such tangential connection is insufficient to

                                  3    trigger the application of the federal enclave doctrine when the termination at issue

                                  4    actually occurred at plaintiff’s employment location. See Coleman, 2019 WL 3817822, at

                                  5    *3 (“As courts in this circuit have recognized, however, the plaintiff’s place of

                                  6    employment—rather than where employment decisions were made—[i]s the significant

                                  7    factor in determining whether plaintiff’s employment claims arose under the federal

                                  8    enclave doctrine.”). The court further finds that the occasional appearance of plaintiff and

                                  9    Al-Jihad at defendant’s Presidio office, Dkt. 21-4 ¶ 7, as well as the fact that plaintiff’s

                                  10   employee complaint was “lodged” and “processed” at that office, Id. ¶ 8, similarly fail to

                                  11   show the connection necessary between that location and the events giving rise to

                                  12   plaintiff’s claims. Indeed, when asked at oral argument, defendant’s counsel could not
Northern District of California
 United States District Court




                                  13   specify how frequently plaintiff actually worked from the Presidio location.

                                  14          Although defendant is correct that plaintiff’s complaint itself includes allegations

                                  15   supporting a finding that plaintiff’s injury and employment took place at defendant’s

                                  16   Presidio office, FAC ¶¶ 4-5, defendant offered no legal justification for the court to

                                  17   disregard the weight of evidence showing that the events giving rise to the claim occurred

                                  18   in Pittsburgh and instead adopt the vague allegations of plaintiff’s unverified complaint.

                                  19   The court finds that such an adoption would be inappropriate, particularly given plaintiff’s

                                  20   counsel’s representation, by both declaration and at oral argument, that such allegations

                                  21   were the results of her co-counsel’s mistaken belief. Dkt. 22-1 ¶ 3. In short, because the

                                  22   weight of evidence shows that the events giving rise to plaintiff’s claims primarily

                                  23   occurred outside defendant’s Presidio office, defendant failed to meet its burden to show

                                  24   the applicability of federal enclave jurisdiction. Absent such showing, this court lacks

                                  25   subject matter jurisdiction of this action. As a result, removal was improper.

                                  26   B.     Plaintiff’s Requests for Fees and Costs

                                  27          Plaintiff seeks fees and costs incurred from litigating his motion to remand. Dkt.

                                  28   15. “Absent unusual circumstances, courts may award attorneys’ fees under [28 U.S.C.
                                                                                      5
                                  1    Section] 1447(c) only where the removing party lacked an objectively reasonable basis

                                  2    for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 131 (2005).

                                  3    “[R]emoval is not objectively unreasonable solely because the removing party’s

                                  4    arguments lack merit.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir.

                                  5    2008).

                                  6             Here, the Court does not find that defendant lacked an objectively reasonable

                                  7    basis for removal. As a result, plaintiff’s request for fees and costs is denied.

                                  8    C.       Plaintiff’s Request for Judicial Notice

                                  9             Plaintiff’s request for judicial notice calls for recognition of various documents that

                                  10   are either already part of the present action or that need not be considered to resolve his

                                  11   motion to remand. As a result, the court denies this request as well.

                                  12                                            CONCLUSION
Northern District of California
 United States District Court




                                  13            The court GRANTS plaintiff’s motion to remand and REMANDS the action to the

                                  14   San Francisco County Superior Court. The court DENIES both plaintiff’s request for fees

                                  15   and costs as well as his request for judicial notice.

                                  16            IT IS SO ORDERED.

                                  17   Dated: September 27, 2019

                                  18                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
